DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, 13-14, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first select ones of the first and second pluralities of relay contacts being connected at a first common connection point with one another and forming current paths to the Load when either is closed”- Thus, the phrase “first select ones” means one relay from each of the two pluralities. The “select one” is defined as forming a current path to the load when closed. Thus, this would make the “select ones” as applicant’s 16 and 18. 
Claim 1 then further recites a “solid-state switch being coupled in series with the load… and also be able to be at least momentarily coupled with select ones of the first and second pluralities of relay contacts”. This part of the claim refers to applicant’s fig.3-switch 14b is closed to rout current from the second source (AS_x) through the solid-state switch (24) to the load. But, this means the “select ones” of relays in this part of AND the solid-state switch is closed. The defining features of the “select ones” are contradictory. Thus, claim 1 is indefinite, because it is unclear which of the pluralities are the “select ones” (16 and 18; or 14a and 14b). For purposes of examination, the examiner will interpret the “first select ones” as switches 16 and 18, which are equivalent to Takeda’s switches 10 and 12.  Furthermore, the recitation of “able to be” is unclear, because it is not positively recited whether it is actually required to be or not. 
Claim 1 recites the limitation “while the second select ones of the first and second pluralities of relays are momentarily open…” on pg.21, line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “second select ones” the claim is referring to. For purposes of examination, the examiner will interpret the claim as reciting “the select ones” have a first (for the first plurality) (i.e. applicant’s switch 16 that corresponds to Takeda’s switch 10) and second (for the second plurality) (i.e. applicant’s switch 18 that corresponds to Takeda’s switch 12).
Claim 10 recites “wherein a second one of the relays form the first plurality of relays, and a second one of the relays from the second plurality of relays…, when either is closed, help to provide a current flow path to the load…” and Claim 11 recites “wherein the second one of each of the first and second plurality of relays comrpises a Form A Single Pole Normally Open (SPNO) relay contact.” Because claim 1 defines the “first select ones” as “forming current paths to the Load when either is closed” which is the same definition given to “the second” ones, it is unclear which switches (16, 18 or 14a 
Claim 18 is the method of apparatus claim 1 and similarly is ambiguous and unclear as to which switches are the “first select ones” of the first and second plurality of contacts.  Claim 18 defines the “first select ones” as “in communication with the Load when either is closed”. This corresponds to applicant’s switches 16 and 18, which when either is closed, is in communication with the Load. Then, claim 18 recites “controlling a solid-state switch… further able to be coupled with the load … by selectively using ones of the first and second pluralities of relay contacts”.  The only way to provide a current path to the load from either source through the solid-state switch is to have 14a or 14b closed. But the claim defines “select ones” as “forming current paths to the Load when either is closed”-not when they are closed AND
Claims 6-9, 13-14, and 19 inherit the deficiencies of independent claims 1 and 18.
Claim Objections
Claims 1, 9, 13, 18, 20 are objected to because of the following informalities:  
Claim 1 recites “…in communication with…” in lines 5 and 6. When the relay is closed, an AC source becomes in communication with the load, but it would be more accurate to state that there is a current path provided from component A to component B. The term “communication” is unusual, because the components are not actually communicating with each other.  The term “communication” appears several times in claims 1, 13, and 18-applicant is encouraged to amend the claims to more accurately reflect the connections between the components. 
Claim 9 recites “…to assist in a forming a current flow path to the Load for from either the preferred AC power source…” The “a” and “for” should be crossed out.
Claim 20 recites “wherein controlling a solid-state switch…” The “a” should be replaced with “the” since the solid-state switch has already been recited in claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 13-16, 18-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (6,465,911) in view of Frame (2006/0269186 A1) in further view of Brown et al. (2014/0269860 A1).
	Regarding Claim 1,
or transferring power being received by the Load (5) from the alternate AC power source (2) to the preferred AC power source (1) (Note: The limitations are written in the alternative- thus, only one or the other is required to be read into the claim), the shared hybrid switch comprising:
Takeda teaches a first plurality of switch contacts (items 10 and switch 18 when it is switched so that terminals a and c are connected to each other. Note: Takeda’s SPDT switch 18 is the same as applicant’s SPDT 14a, 14b in that it is equivalent to two distinct switches that performs the same functionality as applicant’s 14a and 14b) in communication with the preferred AC power source (1) and with the Load (5);
Takeda teaches a second plurality of switch contacts (items 12 and switch 18 when it is switched so that terminals b and c are connected to each other. Note: Takeda’s SPDT switch 18 is the same as applicant’s SPDT 14a, 14b in that it is equivalent to two distinct switches that performs the same functionality as applicant’s 14a and 14b) in communication with the alternate AC power source (2) and the Load (5);
first select ones of the first and second pluralities of switch contacts (items 10 and 12) being connected at a first common connection point with one another (see fig.1, 10 and 12 are connected at a first common connection (shown by the filled in dot) connected to load 5)) and forming current paths to the Load (5) when either is closed (see figs.4 and 8, when switch 10 is closed, a current path is formed to load 5 and when switch 12 is closed, a current path is formed to the load);
a solid-state switch (item 8) configured to receive control signals (control signals 9a, 9b) from a controller (Col.6, line 66 to Col.7, line 3), the solid-state switch (8) being coupled in series with able to be (“able to be” is a recitation of capability and not a positive recitation) at least momentarily coupled with select ones of the first and second pluralities of switch contacts (see figs.4-8; the solid-state switch 8 is able to be momentarily coupled with ones of the first (10) and second (16) pluralities of switch contacts)); and
the solid-state switch (8) being controlled such that it is turned on to be in communication with one or the other of the select ones of the first and second pluralities (10 or 12) of switch contacts (only one or the other is required to be read into the claim and not both), and also with the load (5), to provide a path for current flow to the Load (5) from one of the preferred or alternate AC power sources (1 or 2) being transitioned to (see figs.4-8, Col.8, lines 39-45, Col.10, lines 4-9), while the select ones of the first (10) and second (12) pluralities of switches are momentarily open, to thus enable a switching transition to be made from one of the preferred (1) or alternate (2) AC power source to the other (figs.4-8, Col.7, lines 32-35, 37-40, Col.8, lines 39-45, Col.10, lines 11-16, 20-25).    
Takeda does not explicitly disclose that the SPDT switch 18 is two distinct switches similar to applicant’s 14a and 14b.
Frame (Fig.3), however, illustrates that a SPDT (see bottom right of fig.3 similar to Takeda’s SPDT 18) is equivalent to two distinct SPST (single pole single throw) switches (par [61]; MSW300, MSW301). 

The combination of Takeda and Frame does not explicitly disclose the switches (SPST and SPDT) may be implemented as relays, which are known alternatives/equivalents and obvious types of switches in the art. 
Brown (Figs.4 and 5A), however, teaches that SPDT switches (404) and SPST switches (504) may be implemented as relays (par [59]; “The SPDT and SPST 404 and 504 may be implemented as mechanical relays, electro-mechanical relays, and semiconductor relays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used relay type switches instead of regular switches, since switches and relays are equivalent and both are obvious types of switches in the art. 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein a first one (Takeda modified by Brown teaches switch 10 is a relay) of the plurality of relay contacts forms a portion of a normally open relay assembly (Takeda modified by Brown illustrates that the relay 10 is normally open as shown in Takeda’s fig.1); and a first one (Takeda modified by Brown teaches switch 12 is a relay) of the second plurality of relay 
The combination illustrates single pole relay(s) instead of double pole relay(s); however, single pole and double switches are known in the art and replacing the type of relay (without changing any of the electrical connections) is an obvious modification. 
*Examiner takes official notice that double pole relays are known in the art.
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein a first one of the first plurality of relays (Takeda, fig.1, Frame, Fig.3, and Brown, par [59]; Takeda teaches switch 18 is switched so that terminals a and c are connected to each other as the first one of the plurality of relays. Frame teaches that switch 18 of Takeda is two distinct switches and Brown teaches that SPST&SPDT switches may be implemented with relays. Thus, the first one of the plurality of relays is one of the two distinct switches that a SPDT forms) and a first one of the relays from the second plurality of relays comprise a single relay assembly (Takeda, fig.1, Frame, Fig.3, and Brown, par [59]; Takeda teaches switch 18 is switched so that terminals b and c are connected. Thus, the combination teaches the first of the second plurality of relays is the second of the two distinct switches that a SPDT switch 18 makes. Since the SPDT 18 may be implemented using relays, it forms a single relay assembly).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein the single relay assembly comprises a Form C Single Pole Double Throw (SPDT) bistable relay (Takeda, fig.1, Frame, fig.3, and Brown, par [59]; Takeda teaches a SPDT 18 and Brown teaches it is known in the art that a SPDT can be implanted as a SPDT relay).

Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and Takeda further teaches wherein the first ones of the first and second pluralities of relays (10 and 12) are controlled such that only one (10) or the other (12) is closed at a time during a power switching operation when switching from one of the preferred power source (1) and the alternate power source (2) to the other, to assist in a forming a current flow path to the Load (5) from either the preferred AC
power source (1) or the alternate AC power source (2) (see figs.4 and 8, Col.7, lines 32-35 and Col.10, lines 20-25; switch 10 is closed and switch 12 is open when forming a current flow path to load 5 and switch 10 is open and switch 12 is closed when current path is formed from the alternate AC source 2).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein a second one of the relays from the first plurality of relays (Takeda, figs.1, 4-8, switch 18 is switched so that terminals a and c are connected), and a second one of the relays from the second plurality of relays (switch 18 is switched so that terminals b and c are connected to each other), each comprise independently controllable relay contacts (The combination teaches that Takeda’s switch 18 is two distinct independently controllable SPST switches and that they are implemented as relays) which, when either is closed, help to provide a current flow path to the Load from a respective one of the preferred AC power source or the alternate AC power source (Takeda, figs.7-8; when terminal C of switch 18 is connected to terminal b, a current flow path is provided to the load 5 from alternate source 2 to the load 5. When terminal C of switch 18 is connected to terminal a, a current flow path is provided to the 
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 10 and the combination further teaches wherein the second one of the first plurality of relays comprises a Form A Single Pole Normally Open (SPNO) relay contact (Takeda’s fig.1 modified by Brown illustrates relay 18 with terminals a and c open) and the second of the second pluralities of relays comprises comprises a Form A Single Pole Normally Closed (SPNC) relay contact (Takeda’s fig.1 modified by Brown illustrates relay 18 with terminals b and c closed).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the solid-state switch is controlled by the controller so as to be closed for at least a momentary period after a current flow has been established to a different one of the preferred or alternate AC power sources from the other (Takeda, fig.7, Col.10, lines 4-9), so as to be coupled in communication with the different one of the preferred or alternate power sources
and the load for the momentary period (Takeda, fig.7, Col.9, lines 64-67, Col.10, lines 4-9; The solid-state switch 8 is momentarily coupled with alternate power source 2 and the load 5).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 1 and Takeda further teaches wherein the solid-state switch (8) is configured to enable the switch transition from one of the preferred (1) or alternate AC power sources (2) to the other within a time period that limits a time where the Load (5) receives no power from either of the preferred (1) or alternate (2) AC power sources to less than eight milliseconds (figs.4-8, Col.5, lines 15-18, Col.9, lines 64-67, Col.10, lines 4-9;  Takeda teaches power can be continuously supplied through the solid state 
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches an AC power distribution system (Col.7, lines 42-45) without stating what type of AC system it is.
The combination does not explicitly disclose an additional first plurality of relay contacts; an additional second plurality of relay contacts; an additional solid-state switch to form a single phase system topology; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the hybrid transfer switch of Takeda (i.e. items 8, 10, 18, and 12) so that there is an additional first plurality of relay contacts, an additional second plurality of relay contacts, and an additional solid-state switch,  since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.  
Furthermore, given the combination’s hybrid transfer switch for a generic AC distribution system, one of ordinary skill in the art would have obviously realized how to use said hybrid transfer switch for a generic AC distribution topology to form a single phase topology to meet their intended design noting that the types of AC power distribution systems such as single phase, two phase, and three phase are well-known and well-desired in the art. 
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches an AC power distribution system (Col.7, lines 42-45) without stating what type of AC system it is.

Furthermore, given the combination’s hybrid transfer switch for a generic AC distribution system, one of ordinary skill in the art would have obviously realized how to use said hybrid transfer switch for a generic AC distribution topology to form a three phase topology to meet their intended design noting that the types of AC power distribution systems such as single phase, two phase, and three phase are well-known and well-desired in the art. 
Regarding Claim 18,
Takeda (Figs.1, 4-8) teaches a method of forming a shared hybrid transfer switch for transferring power received by a Load from a preferred AC power source to an alternate AC power source, or transferring power being received by the Load from the alternate AC power source to the preferred AC power source (see rejection of claim 1), the method comprising: 
Takeda teaches providing a first plurality of switch contacts (items 10 and switch 18 when it is switched so that terminals a and c are connected to each other. Note: Takeda’s SPDT switch 18 is the same as applicant’s SPDT 14a, 14b in that it is equivalent to two distinct switches that performs the same functionality as applicant’s 14a and 14b) in communication with the preferred AC power source (1) and with the Load (5);
Note: Takeda’s SPDT switch 18 is the same as applicant’s SPDT 14a, 14b in that it is equivalent to two distinct switches that performs the same functionality as applicant’s 14a and 14b);
configuring first select ones of the first and second pluralities of switch contacts (Takeda, Figs.1, 4-8; switch 18 when it is switched so that terminals a and C are connected to each other and switch 18 when terminals b and c are connected to each other) such that common sides thereof are connected at a first common connection point, and also in communication with the Load when either is closed (Takeda, Figs.1, 4-8; the second common connection point at terminal C);
configuring second select ones of the first and second pluralities of switch contacts (Takeda, Figs.1, 4-8; items 10 and 12) such that common sides thereof are connected at a second common connection point (Takeda, Figs.1, 4-8; 10 and 12 are connected at a second common connection (shown by the filled in dot) connected to load 5));
controlling a solid-state switch (8) configured to receive control signals from a controller (9, 19; control signals from 9a, 9b), and coupled on a first side (top side of solid state switch 8) in communication with the first connection point (Takeda, fig.1, the first common connection point at terminal c), and on a second side (bottom side of solid state switch 8) in communication with the second connection point (the solid-state switch 8 is on the bottom side with the second common connection point/filled in dot), and further able to be coupled with the load (5) and with either of the preferred AC power source (1) and the alternate AC power source (2), to carry out a switching transition from one of the preferred (1) or alternate AC power sources (2) to the other, by selectively using ones of the first and second pluralities of switch contacts (Takeda, 
Takeda does not explicitly disclose that the SPDT switch 18 is two distinct switches similar to applicant’s 14a and 14b.
Frame (Fig.3), however, illustrates that a SPDT (see bottom right of fig.3 similar to Takeda’s SPDT 18) is equivalent to two distinct SPST (single pole single throw) switches (par [61]; MSW300, MSW301). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shown that a SPDT switch such as Takeda’s switch 18 is equivalent to two distinct SPST throw switches (one is closed, while the other is opened). The motivation would have been because a SPDT switch and two SPST throw switches are known equivalents in the art and the selection of these known equivalents would be within the level of ordinary skill in the art. Note: This is shown in applicant’s Fig.1, par [30]- 14a and 14b (two SPST switches) may be formed as a “SPDT” switch so one of ordinary skill in the art would understand the equivalence between the two.
The combination of Takeda and Frame does not explicitly disclose the switches (SPST and SPDT) may be implemented as relays, which are known alternatives/equivalents and obvious types of switches in the art. 
Brown (Figs.4 and 5A), however, teaches that SPDT switches (404) and SPST switches (504) may be implemented as relays (par [59]; “The SPDT and SPST 404 and 504 may be implemented as mechanical relays, electro-mechanical relays, and semiconductor relays”).

Regarding Claim 19,
The combination teaches the claimed subject matter in claim 18 and Takeda further teaches wherein the solid state switch (8) is controlled during the switching transition such that the solid-state switch (8) is turned on to be in communication with one or the other of select ones of the first and second pluralities of relay contacts (see fig.7; solid state switch 8 is turned on to be in communication with switch 18 being connected between terminals b and c), and also with the Load (5), to provide a path for current flow to the Load (5) from one of the preferred or alternate AC power sources (2) being transitioned to (see fig.7; current path flow to the load is provided from the alternate source 2 being transitioned to), while the second select ones (10, 12) of the first and second pluralities of relays are both momentarily open (see fig.7, 10 and 12 are momentarily open), to thus enable the switching transition to be made from one of the preferred or alternate AC power sources to the other (see figs.7-8; both switches 10 and 12 are momentarily open in fig.7 to enable the switching transition to the alternate source 2 in fig.8).
Regarding Claim 21,
The combination teaches the claimed subject matter in claim 21 and Takeda further teaches wherein the preferred and alternate AC power sources (1 and 2) are AC power sources (Col.7, lines 42-45).
Takeda does not explicitly disclose the AC sources are single phase; however, it would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the AC sources to be single phase since AC sources are 
*Examiner takes official notice that single phase AC sources are common and well-within the level of ordinary skill in the art.
 Regarding Claim 22,
The combination teaches the claimed subject matter in claim 19 and Takeda further teaches wherein the preferred and alternate AC power sources (1 and 2) are AC power sources (Col.7, lines 42-45).
Takeda does not explicitly disclose the AC sources are three phase; however, it would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the AC sources to be three phase since AC sources are commonly known to be either single phase or three phase. Three phase AC sources are conventional and well-within the level of ordinary skill in the art.
*Examiner takes official notice that three phase AC sources are common and well-within the level of ordinary skill in the art.
Claims 2-5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (6,465,911) in view of Frame (2006/0269186 A1) in further view of Brown et al. (2014/0269860 A1) in further view of Cairoli et al. (2018/0026570 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Takeda further teaches wherein the solid-state switch (8) comprises a pair of thyristors (8a, 8b) configured in an anti-parallel configuration (see figs.1, 4-8, Col.4, lines 18-21), with each of the pair of thyristors (8a, 8b) in communication with the controller (Col.6, lines 10-20), and with a second side coupled to the second common connection point (see fig.1, the top side of solid-state switch 8 is the 
The combination does not explicitly disclose the thryistor type solid-state switch is silicon controlled rectifiers. 
Cairoli (Fig.6), however, teaches that the thyristors (34) may be replaced with silicon controlled rectifiers (pars [32, 34]). 
Thus, the combination teaches replacing Takeda’s 8a and 8b thyristors with SCRs so that the SCRs are in anti-parallel configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the thyristors in Takeda with SCRs. The motivation would have been because SCRs are a type of thyristor and one of ordinary skill in the art would have obviously selected the type of thyristor/solid state switch that fits their intended design. 
*Examiner takes official notice that SCRs are known in the art: See Bertuzi (2014/0097689), Fig.1, items 12, 14 in anti-parallel configuration.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Takeda further teaches the solid-state switch (8) comprises a bidirectional thyristor (fig.1, item 8) in communication with the controller (Col.6, lines 10-20).
The combination does not explicitly disclose the solid-state switch is a bidirectional/bilateral triode thyristor/TRIAC.
Cairoli (Fig.6), however, teaches that the thyristors (34) may be replaced with a TRIAC (pars [32, 34]). 

Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Takeda further teaches the solid-state switch (8) comprises a thyristor (fig.1, item 8) in communication with the controller (Col.6, lines 10-20).
The combination does not explicitly disclose the solid-state switch is an insulated gate bipolar transistor (IGBT).
Cairoli (Fig.6), however, teaches that the thyristor type device (34) may be replaced with an insulated gate bipolar transistor (pars [32, 34]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the thyristors in Takeda with an insulated gate bipolar transistor. The motivation would have been an obvious design choice since IGBTs are known solid-state switches and one of ordinary skill in the art would have obviously used a solid-state switch that fits their intended design. 
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 2 and the combination teaches further comprising the controller (Takeda, fig.1, Col.6, lines 10-20, Col.6, line 66 to Col.7, line 3).Regarding Claim 20,
The combination teaches the claimed subject matter in claim 18 and Takeda further teaches 
Wherein controlling the solid-state switch (8) comprises at least one of: 

The combination does not explicitly disclose the thryistor type solid-state switch is silicon controlled rectifiers. 
Cairoli (Fig.6), however, teaches that the thyristors (34) may be replaced with silicon controlled rectifiers (pars [32, 34]). 
Thus, the combination teaches replacing Takeda’s 8a and 8b thyristors with SCRs so that the SCRs are in the anti-parallel configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the thyristors in Takeda with SCRs. The motivation would have been because SCRs are a type of thyristor and one of ordinary skill in the art would have obviously selected the type of thyristor/solid state switch that fits their intended design. 
*Examiner takes official notice that SCRs are known in the art: See Bertuzi (2014/0097689), Fig.1, items 12, 14 in anti-parallel configuration.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (6,465,911) in view of Frame (2006/0269186 A1) in further view of Brown et al. (2014/0269860 A1) in further view of Phelps et al. (7,535,129 B2).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose a first source isolation relay coupled between the preferred AC power source, and being in communication with the controller; and a second source isolation relay coupled between the alternate AC power source, and in communication with the controller; and wherein the first and second source isolation relays are selectively 
Phelps (Figs.1A-1B), however, teaches a first source isolation relay (R1) coupled between and the preferred AC power source (S1; R1 is coupled between the preferred AC power source S1), and being in communication with the controller (“P”); and a second source isolation relay (R2) coupled between the alternate AC power source (S2), and in communication with the controller (“P”); and wherein the first and second source isolation relays (R1 and R2) are selectively controlled by the controller (“P”) to provide source isolation from one or the other of the preferred AC power source (S1) or the alternate AC power source (S2) and the Load (“L”), such that only one of the first (R1) or second source isolation relays (R2) is closed at any given time (see figs.1A-1B; Col.1, lines 29-47).
Thus, the combination teaches placing the first source isolation relay (R1) of Phelps between one of the first plurality of relays in Takeda (10) and the preferred AC source and the second source isolation relay (R2) of Phelps between one of the second plurality of relays (12) and the alternate AC power source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Phelps’ first and second isolation relays. The motivation would have been because the external isolation relays are commonly known and well-desired in the art. These conventional relays use two standard relays (one relay is normally open while the other is normally closed) to connect the load to either the preferred or alternate AC source. 
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (6,465,911) in view of Frame (2006/0269186 A1) in further view of Brown et al. (2014/0269860 A1) in further view of Hansson et al. (2016/0056632 A1).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the solid-state switch is controlled (see rejection of claim 1).
The combination does not explicitly disclose the solid-state switch is controlled to enable a soft start feature to be carried. 
Hasnsson (Fig.2), however, teaches using conduction angle control of the solid-state switch (see fig.2) to enable a soft start feature (pars [89-95]). 
Thus, the combination teaches controlling the solid-state switch of Takeda using conduction angle control to enable a soft start feature to be carried out.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to the soft start feature of Hansson. The motivation would have been to limit in-rush current and to protect circuits/load(s) downstream of the AC sources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836